Title: Thomas Jefferson to Lyman Spalding, 11 December 1819
From: Jefferson, Thomas
To: Spalding, Lyman


					
						
							Monticello
							Dec. 11. 19
						
					
					Th: Jefferson is much indebted to Dr Spalding for the pamphlet on the use of the Scutellaria lateriflora in cases of Hydrophobia. paying little attention generally to the newspaper nostrums, their notice of this subject had escaped him, and it is now only that it is first made known to him thro the kindness of Dr Spalding. the cases stated seem indeed so numerous, particular, and well-authenticated, as to found a reasonable hope that a remedy is at length discovered for this most afflicting of all human maladies. with his thanks for the communication, he prays Dr Spalding to accept the assurance of his great esteem & respect.
				